DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on April 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 10,937,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a data communication cable comprising: a plurality of twisted wire pairs; a fire retardant tape surrounding the plurality of twisted wire pairs, the fire retardant tape having an about 15% to about 25% overlap; a metallized tape shield surrounding the fire retardant tape; a braided metallic shield surrounding the metallized tape shield; and a jacket layer; and wherein the entire data communication cable is halogen-free (claim 1).   This invention also deals with a data communication cable comprising: a plurality of twisted wire pairs; a fire retardant tape surrounding the plurality of twisted wire pairs, the fire retardant tape having an about 15% to about 25% overlap; a cable shield comprising a metallized tape shield and a braided metallic shield; and a jacket layer, wherein the jacket layer comprises a crosslinked low-smoke, zero halogen polyolefin; and wherein the entire data communication cable is halogen-free (claim 14).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
May 3, 2022